Judgment unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in awarding plaintiff maintenance of $150 per week for 12 years or until plaintiff begins receiving Social Security benefits, whichever shall occur first (see, Domestic Relations Law § 236 [B] [6] [a]; Loeb v Loeb, 186 AD2d 174, 175).
The record does not support defendant’s contention that the Referee failed to take into account the tax consequences to each party upon the distribution of marital assets (see, Domestic Relations Law § 236 [B] [5] [d] [10]).
Finally, defendant contends that it was error for the Referee to find that the marital residence had an agreed appraised value of $100,000. Having failed to contest the Referee’s report and the judgment entered thereon at Supreme Court, defendant cannot challenge that finding on appeal (see, Marine Midland Bank v Brown, 115 AD2d 523, 524, lv denied 67 NY2d 607). (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J.—Equitable Distribution.) Present—Fallon, J. P., Wesley, Doerr, Balio and Boehm, JJ.